EXHIBIT 10.11
 


 
Employment Letter


 
September 14, 2007
 
Edward C. Hall
 
4645 Vereda Luz Del Sol
 
San Diego, CA 92130
 


 
Dear  Ned:
 
Please allow this letter to serve as the entire agreement between JMAR
Technologies, Inc. (the "Company") and you, Edward C. (“Ned”) Hall (the
"Employee") with respect to certain aspects of your employment with the
Company.  The Company acknowledges and agrees that the Employee is and will
remain a partner of, and has and will retain an interest in, Tatum, LLC
("Tatum"), which will benefit the Company in that the Employee will have access
to certain Tatum resources.
 
Beginning Date
 
The Employee will begin work for the Company beginning on September 17, 2007.
 
Compensation
 
 
·
Base Salary:  $160,000 annually ("Salary").  Employee's Salary may be increased
from time to time, by the Company. Employee to be compensated pro-rata at this
annualized rate for days worked starting August 22, 2007 to the effective date
of the Employee’s employment hereunder. The Base Salary for the first year of
employment will be paid in cash in the amount of $150,000 plus a one-time
issuance of JMAR common shares equal to $10,000 upon the date of issuance, to be
issued as soon as administratively practicable following the execution of this
agreement.

 
 
·
Bonus:  To be determined based on milestones to be agreed upon between the
Company and Employee with a targeted amount of 50% of Base Salary.

 
 
·
Equity:  To be determined….shares of common stock or common stock options
comparable in quantity and terms issued / granted to other key executives /
senior management of the Company.

 
Other Compensation Provisions:
 
 
·
During the course of the Employee's engagement hereunder, the Employee will
remain a partner of Tatum.  As a partner of Tatum, Employee will share with
Tatum a portion of his or her economic interest in any stock options or equity
bonus that the Company may grant the Employee and may also share with Tatum a
portion of any cash bonus and severance the Company may pay the Employee, to the
extent specified in that certain Full-Time Permanent Engagement Resources
Agreement between the Company and Tatum (the "Resources Agreement").  The
Company acknowledges and consents to such arrangement.

 
Benefits
 
The Employee will be eligible for any Company employment retirement and/or
401(k) plan and for vacation and holidays consistent with the Company's policy
as it applies to senior management, and the Employee will be exempt from any
delay periods required for eligibility.
 
1

--------------------------------------------------------------------------------


In lieu of the Employee participating in the Company-sponsored employee medical
insurance benefit, the Employee will remain on his or her current Tatum medical
plan.  The Company will reimburse the Employee for amounts paid by the Employee
for such medical insurance for him/herself and (where applicable) his/her family
of up to an amount per month available under the Company’s benefit plan upon
presentation of reasonable documentation of premiums paid by the Employee to
Tatum.  In accordance with the U.S. federal tax law, such amount will not be
considered reportable W-2 income, but instead non-taxable benefits expense.
 
The Employee must receive written evidence that the Company maintains directors'
and officers' insurance to cover in an amount reasonably acceptable to the
Employee at no additional cost to the Employee, and the Company will maintain
such insurance at all times while this agreement remains in effect. Furthermore,
the Company will maintain such insurance coverage with respect to occurrences
arising during the term of this agreement for at least three years following the
termination or expiration of this agreement or will purchase a directors' and
officers' extended reporting period, or "tail," policy to cover the Tatum
Partner.
 
The Company agrees to indemnify the Employee to the full extent permitted by law
for any losses, costs, damages, and expenses, including reasonable attorneys'
fees, as they are incurred, in connection with any cause of action, suit, or
other proceeding arising in connection with the Employee's employment with the
Company
 
Termination
 
The Company may terminate the Employee's employment for any reason upon at least
30 days' prior written notice to the Employee, such termination to be effective
on the date specified in the notice, provided that such date is no earlier than
30 days from the date of delivery of the notice.  Likewise, the Employee may
terminate his or her employment for any reason upon at least 30 days' prior
written notice to the Company, such termination to be effective on the date 30
days following the date of the notice.  The Employee will continue to render
services and to be paid during such 30-day period, regardless of who gives such
notice.  The Employee may terminate this agreement immediately if the Company
has not remained current in its obligations under this letter or the Full-Time
Permanent Engagement Resources Agreement between the Company and Tatum or if the
Company engages in or asks the Employee to engage in or to ignore any illegal or
unethical conduct.
 
This agreement will terminate immediately upon the death or disability of the
Employee.  For purposes of this agreement, disability will be as defined by the
applicable policy of disability insurance or, in the absence of such insurance,
by the Company's Board of Directors acting in good faith.
 
The Employee's salary will be prorated for the final pay period based on the
number of days in the final pay period up to the effective date of termination
or expiration.
 
Severance Payment
 
If the termination of this agreement is within 90 days of the Beginning Date,
the Employee will be entitled to receive a Severance Payment (as defined below)
equal to one month's salary.  After 90 days of employment, the Employee will be
entitled to receive a Severance Payment equal to two months' salary.  For each
additional period of six months' employment, the Employee will receive an
additional month's salary as Severance Payment, provided that the Severance
Payment will be limited to a maximum of twelve (12) months' salary.)  If this
agreement is terminated by the Company without cause or the required notice, or
by the Employee for cause, the Employee will be entitled to receive the
termination payments noted in this paragraph, plus one additional month's
compensation for early termination, plus all cash bonuses,  equity, and other
compensation covered by this agreement will vest immediately and become payable
at the date of termination. The Company will pay directly to Tatum an amount
equal to the same percent that applies for Salary above for any Severance
Payments that the Company may make to Employee, or $1,000 per month of Severance
Payment after 36 months under this Resources Agreement.
 
Miscellaneous
 
This agreement contains the entire agreement between the parties with respect to
the matters contained herein, superseding any prior oral or written statements
or agreements.
 
2

--------------------------------------------------------------------------------


The Company agrees to allow Tatum to use the Company’s logo and name on Tatum’s
website and other marketing materials for the sole purpose of identifying the
Company as a client of Tatum.  Tatum will not use the Company’s logo or name in
any press release or general circulation advertisement without the Company’s
prior written consent.
 
The provisions in this agreement concerning the payment of salary and bonuses
and severance will survive any termination or expiration of this agreement.
 
The terms of this agreement are severable and may not be amended except in a
writing signed by the parties.  If any portion of this agreement is found to be
unenforceable, the rest of this agreement will be enforceable except to the
extent that the severed provision deprives either party of a substantial portion
of its bargain.
 
This agreement will be governed by and construed in all respects in accordance
with the laws of the State of California, without giving effect to
conflicts-of-laws principles.
 
Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.
 
Please sign below and return a signed copy of this letter to indicate your
agreement with its terms and conditions.

 
 
Sincerely yours,
 
JMAR Technologies, Inc.
 
By: /s/ C. NEIL BEER
                  Signature
 
Name:  C. Neil Beer, Ph.D.
Title:   President & CEO
Date:  ________________
 
 
 
Acknowledged and agreed by:
 
EMPLOYEE:
 
By: /s/ Edward C. Hall
             Signature
 
Print Name: Edward C. Hall
Date: _________________________





3